520 F.2d 1104
NAT G. HARRISON OVERSEAS CORPORATION,Plaintiff-Appellant-Cross-Appellee,v.AMERICAN TUG TITAN, etc., Defendant,Triangle Towing & Transportation Co., Inc., Claimant OwnerAppellee-Cross-Appellant.Thurston CRAWFORD d/b/a River Transit Co. et al.,Plaintiffs-Appellees-Cross-Appellant,v.NAT G. HARRISON OVERSEAS CORPORATION,Defendant-Appellant-Cross-Appellee.TRIANGLE TOWING & TRANSPORTATION CO., INC.,Plaintiff-Appellee-Cross-Appellant,v.Thurston CRAWFORD d/b/a River Transit Co.,Defendant-Appellee-Cross-Appellant,Nat G. Harrison Overseas Corporation,Movant-Appellant-Cross-Appellee.NAT G. HARRISON OVERSEAS CORPORATION,Plaintiff-Appellant-Cross-Appellee,v.JACKSON MARINE SALES, INC., Defendant-Appellee-Cross-Appellant.
No. 74-2149.
United States Court of Appeals,Fifth Circuit.
Oct. 8, 1975.

Steven R. Berger, Wesley Carey, R. Fred Lewis, Miami, Fla., for Nat G. Harrison Overseas Corp.
Arthur Roth, Miami, Fla., for Triangle Towing & Transp. Co.
Frank J. Marston, Miami, Fla., for Thurston Crawford.
Reginald M. Hayden, Jr., Miami, Fla., for Jackson Marine Sales.
Roland Parent, George O. Mitchell, Miami, Fla., for appellees.
George E. Patterson, Jr., Donald M. Coon, Miami, Fla., Alfred H. O. Bourdreau, Jr., Admiralty and Shipping Section, Dept. of Justice, Washington, D. C., Stanley Haves, Stanley A. Beiley, Miami, Fla., for other interested parties.
Appeal from the United States District Court for the Southern District of Florida.
ON PETITION FOR REHEARING
(Opinion, July 21, 1975, 5 Cir. 1975, 516 F.2d 89).
Before BELL, DYER and SIMPSON, Circuit Judges.
PER CURIAM:


1
The petition for rehearing filed by Triangle Towing and Transportation Co., Inc. is granted with respect to post casualty towing charges.  Judgment in the sum of $11,087.50 for salvage towing charges is rendered in favor of Triangle Towing and Transportation Co., Inc. against Thurston Crawford d/b/a River Transit Co.  (not incorporated).  Judgment in the sum of $5,543.75 is rendered in favor of Thurston Crawford d/b/a River Transit Co.  (not incorporated) against Nat G. Harrison Overseas Corporation.  The opinion heretofore rendered is modified accordingly.